Gilbert, J.
Golightly brought an equitable action against the railroad company. To the overruling of its general demurrer the defendant excepted. After the bill of exceptions had been signed and certified by the presiding judge, and after this court had acquired jurisdiction of the case, the plaintiff dismissed his case in the trial court, without the knowledge or consent of the defendant. Thereupon the defendant (plaintiff in error) filed a petition in this court, reciting the facts just stated, attaching satisfactory documentary proof, and representing that the- questions were moot because of said, dismissal, and prayed for a judgment against the defendant in error for the amount of costs in this court advanced by plaintiff in error and for the costs accruing in the trial court on account of the transcribing of the record and the transmission of the same to the Supreme Court,' and all other costs growing out of the bill of exceptions filed. Held:
1. The issues involved are moot, because the case is no longer pending in the superior court. Mott v. Hill, 7 Ga. 79.
2. The petition to this court, properly construed, is a motion by the plaintiff in error to dismiss its bill' of exceptions; and this court will not tax against the defendant in error the costs advanced in this court. Compare Christopher v. Crovalt, 147 Ga. 632 (95 S. E. 233).
3. The matter of taxing costs accruing in the superior court is within the jurisdiction of that court, and will not be decided by this court except upon review. Writ of error dismissed.

All the Justices concur.